DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted on 9-19-19 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112


3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such 

Regarding claim 1 the applicant has not shown a clearly defined structural relationship with respect to the “magnet”.
Claims 2-6 are rejected based on their dependency of claim 1.

Allowable Subject Matter

4.	Claims 7-11 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claim 7 the written opinion relies on Stoppani (GB 2001464A) however, Stoppani does not explicitly or inherently disclose attaching a magnet to a portion of a pressure tube, wherein the magnet is slidably engaged with the pressure tube and moves a piston.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 8-11 are allowable based on their dependency of claim 1.

5.	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Regarding claim 6 the cited prior art does not anticipate nor render obvious attaching a magnet to a pressure tube of an advance pneumatic detector.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 20180172529 A1 IN-SITU FUNCTIONALITY TEST FEATURE FOR ADVANCE PNEUMATIC DETECTOR
US 9153400 B2 Pneumatic detector integrated alarm and fault switch
US 20110079298 A1 METHOD AND DEVICE FOR THE FUNCTIONAL TESTING OF A PRESSURE SWITCH OF A TANK VENT SYSTEM FOR AN INTERNAL COMBUSTION ENGINE OF A MOTOR VEHICLE
US 7255009 B1 Variable analog output pressure switch
GB 1321873 A PRESSURE MONITORING SWITCHES

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/Primary Examiner, Art Unit 2856